 In the Matter of LEONARD AND BAKER STOVE COMPANYandINTER-NATIONAL MOLDERS AND FOUNDRY} WORKERS UNION OF NORTH AMER-ICA (AFL) LOCAL No. 39-Case No. 1-R-1584.-Decided October 26, 1943Mr. J. J. Brady,of Taunton, Mass., andMr. George Grosser;ofKalamazoo,Mich., for the Company.Mr. E. F. Kennedy,of Taunton, Mass., andMr. James P. Powers,of Everett,Mass.,for the Molders.Mr. S. J. Zehala,of Uniontown, Pa., andMr. J. A. Rusiecki,ofTaunton,Mass.,for the Brotherhood..Mr. Jack Mantel,of counselto the Board.DECISION °ANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon an amended petition duly filed by International Moldersand Foundry Workers Union of North America (AFL) Local No.39, herein called the Molders, alleging that a question affecting com-merce had arisen concerning the representation of employees ofLeonard and Baker Stove Company, Taunton, Massachusetts, hereincalled the Company, the National Labor Relations Board providedfor an appropriate hearing upon due notice before Robert E. Greene,Trial Examiner.Said hearing was held at Taunton, Massachusetts,on October 4, 1943.At the commencement of the hearing, the TrialExaminer granted a motion of International Brotherhood ofFoundry Employees, herein called the Brotherhood, to intervene.The Company, the Molders, and the Brotherhood appeared and par-ticipated.All parties were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues.The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Allparties were afforded an opportunity to file briefs with the Board.53 N. L. R. B., No. 21.99 100DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYLeonard and Baker Stove Company is a Massachusettscorporationwith its principal place of business in Taunton, Massachusetts, whereit is engaged in the manufacture of iron stoves.During the first 6months of 1943 the raw materials purchased by the Company were'valued at approximately $123,000, of which approximately $22,000worth was shipped to the Company from points outside the Common-wealth of Massachusetts.During the same period, the totalsales ofthe Company amounted to approximately $315,000, of which approxi-mately $172,000 worth was shipped to points outside the Common-wealth of Massachusetts.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.H. THE ORGANIZATIONSINVOLVEDInternationalMolders and Foundry Workers Union of NorthAmerica, Local No. 39, affiliated with the American Federation ofLabor, is a labor organization admitting to membership employeesof the Company.International Brotherhood of FoundryWorkers, unaffiliated, isa labor organization admitting to membership employees of theCompany.111.THE QUESTION CONCERNING REPRESENTATIONOn or about August 21, 1943, the Molders, in a letter to the Com-pany, requested recognition for the purposes of collective bargaining.The Company replied that. it considered the then existing contractwith the Brotherhood as preventing it from acceding to the requestof the Molders.Testimony at the hearing, however, shows that theabove-mentioned contract expired on October 1, 1943, and that theCompany had prior thereto notified the Brotherhood that it did notintend to renew the contract.A statement of the Regional Director, introduced into evidence atthe hearing, indicates that the Molders represents a substantial -num-ber of employees in the unit hereinafter found appropriate.''The,Regional Duector repottedthat the Molderssubmitted°_6 authorization cards,all of which bole appaieutly genuine signatures;that thenamesof 25persons appearingon the cards were listed on the Company's pay roll of August 28,1943,which containedthe names of 62 employees in the appropriate unit ; that 20 of the cards were datedfrom August 1943; 6 cards were undated. LEONARD ANDBAKERSTOVE COMPANY101We find thata question affecting commerce has arisen concerningthe representation of employees of theCompany,within the meaningof$Segtion 9 (c) and Section 2 (6). and 7 ofthe Act.IV.THE APPROPRIATE UNITThe Molders and the Brotherhood agree that the following is anappropriate unit : all employees of the Company, excluding execu-tives, supervisors, and clerical employees, and further excluding mold-ers,molders' apprentices, core makers and core makers' apprentices,and polishers.The Company contends that the appropriate unit should consist of.all employees of the Company, excluding executives, supervisors, andclerical employees, but including molders, core makers, and polishers.The collective bargaining history of the Company, as manifestedby a 6-year oral contract with the Brotherhood and for the last 2 yearsby written contracts, shows that all the employees, excluding themolders, core makers, and polishers, have constituted a separate appro-priate unit.This group is known as the assembly line employees, asdistinguished from the molders and core makers, who are known andreferred to by the Company as foundry employees.For over 40 years,since the Company has been in existence, the Company has requiredthat all of its molders and core makers be journeymen members of theMolders, although there has never been a written closed-shop contractwith the Molders.Since July 1, 1943, the Company has been a mem-ber of the Manufacturers' Protective and Development Association,which in turn has a written agreement with the Molders covering mold-ers, core makers, and other foundry employees.The evidence shows that the operations of the foundry employeesare more highly skilled than the work of the assembly line employees,and that there has always existed a clear functional division betweenthe two groups. In view of the foregoing history of collective bar-gaining, we are of the opinion that the assembly line employees con-stitute an appropriate unit.We find that all employees of the Company, excluding molders,molders' apprentices, core makers, core makers' apprentices, and pol-ishers, and further excluding executives, clerical, and supervisoryemployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectively rec-ommend such action, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of theAct.0V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em- 102DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and'pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulation-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Leonard and'BakerStove Company, Taunton, Massachusetts, an election by secret ballotshall be conducted as early as possible, but not later than thirty, (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the First Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto,Article III, Sections 10 and 11, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did" notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the dateof the election, to determine whether they desire to be represented byInternational Molders and Foundry Workers Union of North America,Local No. 39, affiliated ' ith the American Federation of Labor, or byInternational Brotherhood of Foundry Employees, for the purposesof collective bargaining, or by neither.MR. GERARD D. REILLY took no part in the consideration of the aboveDecision and Direction of Election.9